Douglas, J.
{¶ 1} On March 11, 1999, appellant, James Conrad, administrator of appellant Ohio Bureau of Workers’ Compensation (“BWC”), announced his decision to grant a one-time-only premium reduction credit to employers who pay into the state insurance fund. Specifically, the announcement provided, “The payroll report for Jan. 1 [1999], to June 30, 1999, payroll period you received with this newsletter reflects a one-time-only 75-percent premium dividend credit. This means you will pay only 25 percent of the premium due.” The administrator’s decision to grant the premium credit was based in part on his determination that the fund contained a surplus of earned premium over all losses that was larger than necessary to adequately safeguard the solvency of the state insurance fund.
{¶ 2} On April 9, 1999, appellee, United Auto Aerospace & Agricultural Implement Workers of America (“U.A.W.”), filed a complaint in mandamus and/or prohibition with the Tenth District Court of Appeals claiming that appellants exceeded their statutory authority by granting the premium credit without first promulgating rules as mandated by R.C. 4123.32. Appellee sought a peremptory writ of mandamus and/or prohibition ordering appellants to maintain *409the funds that have accumulated in the state insurance fund and not to grant the announced one-time-only premium credit for the payroll reporting period of January 1,1999 to June 30, 1999.
{¶ 3} Pursuant to Civ.R. 53 and Loc.R. 12(M) of the Tenth District Court of Appeals, the matter was referred to a magistrate. The magistrate found that appellants improperly initiated the premium credit without first promulgating a rule. However, the magistrate denied the writ of mandamus, concluding that there was no affirmative relief to which the appellee was entitled. Additionally, the magistrate denied appellee’s writ of prohibition, finding that appellants’ actions were not judicial or quasi-judicial. Appellees filed objections to the magistrate’s decision.
{¶ 4} The court of appeals did not follow the magistrate’s recommendation but instead granted a writ of mandamus on the basis that the premium credit was not a refund of “future premiums” as required by R.C. 4123.32(A), and therefore the administrator’s action in granting the premium credit contravened the authority set forth in R.C. 4123.32(A). Appellants appealed to this court as of right.
{¶ 5} Seldom do we have such a role reversal as we have in this case. Usually, we have a claimant seeking a ruling that allows or affirms an award for industrial injury. Often, these arguments are based on equity. On the other hand, we usually have employers (and the BWC) insisting that we follow and strictly construe and apply the workers’ compensation statutes no matter how unfair that they might be in an individual claimant’s case and notwithstanding how compelling the equitable arguments of a claimant may be.
{¶ 6} Today, however, we have the BWC and various employers asking us not to apply what appears to be a clear and, by their own admission, unambiguous statute. They argue policy and say that approving the action of the BWC is the “right” thing to do. Where is a court to turn?
{¶ 7} It appears that the case is neither difficult nor cloudy. The statute is clear, and the law is unambiguous. R.C. 4123.32 provides:
{¶ 8} “The administrator of workers’ compensation, with the advice and consent of the workers’ compensation oversight commission, shall adopt rules with respect to the collection, maintenance, and disbursements of the state insurance fund including all of the following:
{¶ 9} “(A) a rule providing that in the event there is developed as of any given rate revision date a surplus of earned premium over all losses which, in the judgment of the administrator, is larger than is necessary adequately to safeguard the solvency of the fund, the administrator may return such excess surplus *410to the subscriber to the fund in either the form of cash refunds or a reduction of future premiums.” (Emphasis added.)
{¶ 10} The record reflects that the administrator issued the notice on March 11, 1999, granting a premium credit for the payroll period of January 1, 1999 through June 30, 1999. However, at the time that the notice was issued, the premiums from the January 1, 1999 to June 30, 1999 payroll period were already due and owing. Clearly, a premium that has already accrued is not a “future premium.” Thus, under any interpretation, strained or otherwise, the reduction announced by the administrator in March 1999 was clearly unlawful, since it was not, as required by R.C. 4123.32(A), the reduction of a “future premium.” Accordingly, we affirm the judgment of the court of appeals.
{¶ 11} While our decision above is dispositive of this case, we nevertheless review additional grounds for granting the writ of mandamus. As noted, the magistrate for the court of appeals found that in reducing the premiums without first promulgating a rule allowing him to do so, the administrator exceeded his authority. R.C. 4123.32 provides that the administrator of the BWC “shall adopt rules” providing for the refund or reduction of premiums from the state insurance fund. It is undisputed that prior to March 11, 1999, the administrator had not adopted such rules. The authority to refund and/or reduce premiums granted by R.C. 4123.32(A) is not excepted from compliance with the administrative rule-making procedures of R.C. Chapter 119. R.C. 119.01(A). The purpose of the administrative rule-making process provided for by R.C. Chapter 119 is “to permit a full and fair analysis of the impact and validity of a proposed rule.” Condee v. Lindley (1984), 12 Ohio St.3d 90, 93, 12 OBR 79, 81, 465 N.E.2d 450, 452. The administrator failed to promulgate rules pursuant to R.C. Chapter 119 in accordance with the mandates of R.C. 4123.32(A) and thereby prevented a full and fair analysis of the impact of the proposed premium reduction credit.
{¶ 12} Appellants contend that the rationale set forth in Dressier Coal CoTp. v. Call (1981), 4 Ohio App.3d 81, 85, 4 OBR 161, 166, 446 N.E.2d 785, 789 (agency permissibly enforced standards with internally developed criteria where previously adopted rules had been enjoined and new rules had not yet been promulgated), and State ex rel. Hoover Co. v. Mihm (1996), 76 Ohio St.3d 619, 624, 669 N.E.2d 1130, 1134 (prior to the adoption of new administrative rules, agency permissibly enforced new statutory requirements regardless of whether the new statute invalidated existing agency rules), exempted the administrator from having to follow a mandated rule-making process. We disagree.
{¶ 13} In both Dressier and Hoover, the agencies had promulgated rules as required by statutory mandates. In the case at bar, the administrator disregarded the mandates of R.C. 4123.32(A) and did not promulgate rules providing for the premium credit. In Hoover, 76 Ohio St.3d at 624, 669 N.E.2d at 1134, the *411court noted that the invalidation of an administrative rule does not leave an agency “rudderless” to carry out statutory duties. However, in the case at bar, BWC was not left “rudderless” due to the invalidation of an administrative rule, but rather, the administrator simply neglected to promulgate rules mandated by R.C. 4123.32(A). Thus, we find that the rationale of Dressier and Hoover does not support appellants’ contention that an administrator of a state agency may disregard statutory mandates to promulgate agency rules.
{¶ 14} Accordingly, we hold that, in the absence of a rule promulgated pursuant to the procedures set forth in R.C. Chapter 119, the Administrator of Workers’ Compensation is without authority to refund or reduce premiums pursuant to R.C. 4123.32(A).
{¶ 15} Some might ask what the U.A.W. had hoped to gain by bringing this cause of action, given that, as noted by appellants in their brief, “[rjelators’ concerns have now become moot, as the BWC has enacted Ohio Admin. Code 4123-17-10 in compliance with the statute.” (Emphasis added.) So what was to be gained? As stated at oral argument by the lawyer for appellee in response to a question posed from Justice Lundberg Stratton, “We hope to gain, to compel a public figure to obey the law.” The rule of law must not be compromised, and in no instance is the rule of law more vital than when it regulates governmental activity. “The law is the standard and guardian of our liberty; it circumscribes and defends it; but to imagine liberty without the law, is to imagine every man with his sword in his hand to destroy him, who is weaker than himself; and that would be no pleasant prospect to those who cry out most for liberty.” Edward Hyde (Earl of Clarendon), quoted in Bradley, Daniels, & Jones, Eds., The International Dictionary of Thoughts (1969) 430.
{¶ 16} Based upon the foregoing, we affirm the judgment of the court of appeals.
Judgment affirmed and writ granted.
F.E. Sweeney and Pfeifer, JJ., concur.
Resnick, J., concurs in syllabus and judgment.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.